Exhibit 10.2



CONSULTANCY AGREEMENT

THIS AGREEMENT made as of the 18th day of April, 2009.

BETWEEN:

Babak Habibi,

(hereinafter “Habibi”)

AND:

BRAINTECH INC.

(hereinafter “Braintech”)


(Habibi and Braintech are collectively refered to as the “Parties”)

WHEREAS:

A.  Habibi and Braintech wish to enter into a consultancy agreement for a 33
month period;

B.  Braintech wishes to retain Habibi to ensure that Habibi will make himself
available to the CEO of Braintech, for limited consulting services, at the
mutual discretion of Habibi and Braintech; and,

C.  Braintech wishes Habibi to not to compete or provide similar services to
Fanuc Robotics, Kuka, Motoman, ABB, Cognex and Kawasaki during the term of this
agreement (“Competitors”)

--------------------------------------------------------------------------------



- 2 -

NOW THEREFORE, in consideration of the terms, covenants and conditions set out
below, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:

1.  SCOPE OF CONSULTANCY

1.1  Habibi will upon reasonable request and at the mutual discretion of Habibi
and Braintech provide consulting services to the CEO of Braintech Inc. (the
“Consulting Services”).

1.2  The Consulting Services may include advice relating to technology
direction, trends, competitive landscape, intellectual property, general
strategy and occasional travel to meet with Braintech customers or partners at
Mr Habibi’s sole discretion.  

1.3  Additionally, Braintech agrees to pay an additional fee of $500.00 per day
to Mr. Habibi for each day of travel at his sole discretion including days in
transit.  Braintech agrees to reimburse Mr. Habibi for all reasonable travel
expenses including airfare, transportation, meals and accommodation within 30
days of receiving Mr. Habibi’s invoice for same.

1.4  Habibi will provide his Consulting Services to Braintech for a 33 month
term commencing April 27, 2009 and ending January 27, 2012 unless this agreement
is brought to an end pursuant to the terms of this agreement.

1.5  Competing business shall be limited to any business providing vision guided
robotic services to industrial robotics, machine vision for random bin picking,
and machine vision for military and defence (“Competing Business”)

1.6  Habibi shall not provide similar consulting or other services to
Competitors or establish a Competing Business from April 27, 2009 to January 27,
2012 or until this agreement is brought to an end pursuant to the terms of this
agreement.

2.  PAYMENT

2.1  In consideration of Habibi’s agreeing to be retained by Braintech and
agreeing to not provide services to Competitors or establish a Competing
Business, Braintech will pay to Habibi $10,000 on May 27, 2009, June 27, 2009
and July 27, 2009 (for a total of $30,000).   

--------------------------------------------------------------------------------



- 3 -

2.2  Braintech has instructed its solicitor to pay Habibi $10,000 by way of a
trust cheque, to Hamilton Howell in trust on or by May 27, 2009.

2.3  Braintech has instructed its solicitor to pay Habibi $10,000 by way of a
trust cheque, to Hamilton Howell in trust on or by June 27, 2009.

2.4  Braintech has instructed its solicitor to pay Habibi $10,000 by way of a
trust cheque, to Hamilton Howell in trust on or by July 27, 2009.

2.5  Thereafter commencing August 27, 2009 and ending January 27, 2012,
Braintech shall pay Habibi thirty (30) equal payments of $5,000 CDN per month
payable on the 27th of each month (the “Monthly Payments”).  

2.6  Braintech will deliver on or by the 27th of each month each Monthly Payment
to Mr. Habibi at 1680 Orkney Place, North Vancouver, British Columbia, Canada,
V7H 2Z1.

3.  TAXES

3.1  Habibi shall be solely responsible for all taxes due on such Payments and
Habibi agrees to remit and pay directly to Revenue Canada all taxes including
without limitation CPP, EI and taxes required of him and does hereby release
Braintech from any and all liability of taxes, CPP, EI owed to Revenue Canada
with respect to all payments made under this Agreement.

3.2  Habibi hereby undertakes and agrees to indemnify and save harmless
Braintech from and against all claims or demands arising under the Income Tax
Act (Canada) for and in respect of withholding taxes which may arise from the
payments under this Consultancy Agreement and any interest or penalties relating
thereto and any reasonable costs or expenses incurred in defending such claims
or demands.

4.  SECURITY FOR PAYMENT

4.1  The Parties agree to appoint Colonial Stock Transfer Company, Inc. as
escrow agent under this Consultancy Agreement (the “Escrow Agent”).

4.2  Braintech, on or by June 1, 2009, will cause to be deposited 1.5 Million
registered common shares of Braintech stock to the Escrow Agent (the “Braintech
Shares”).  The Braintech Shares will be delivered to and held by the Escrow
Agent in book entry method.

--------------------------------------------------------------------------------



- 4 -

4.3  Upon written confirmation to Habibi, Braintech and Heenan Blaikie, LLP from
the Colonial Stock Transfer Company (the “Escrow Agent”) that Braintech Inc. has
executed the Escrow Agreement and deposited the 1,500,000 registered shares with
the Escrow Agent and pursuant to the terms and conditions of the instruction
letter dated April 16, 2009 executed by the Parties, Braintech will instruct its
solicitor to release $150,000 from Heenan Blaikie LLP’s trust account to
Braintech Inc. 

4.4  Habibi will deliver to the Escrow Agent and Braintech within seven (7) days
of clearance into his bank account notice confirming receipt of each Monthly
Payment (“Notice of Receipt of Monthly Payment”).

4.5  Pursuant to the terms of the Escrow Agreement, on delivery of Notice of
Receipt of Monthly Payment, the Escrow Agent will release 50,000 registered
common Braintech shares to Braintech.

4.6  Notwithstanding anything to the contrary, in the event that Habibi receives
a Monthly Payment, but fails to deliver a Notice of Receipt of Monthly Payment,
Braintech shall be relieved of all and any obligations under this Agreement to
make further payments until such time as the Notice of Receipt of Monthly
Payment is delivered.

4.7  If Braintech fails to provide Habibi with a Monthly Payment or if such
Monthly payment does not clear Habibi’s bank account within 7 days of the
monthly payment date set out under this Agreement, Habibi will notify Braintech
and Braintech will have 7 days from the date of delivery of notification to cure
the breach by ensuring that Habibi receives the Monthly Payment due and owing.  

4.8  If Braintech fails to provide Habibi with the Monthly Payment that is due
and owing within 7 days from the date that Habibi notified Braintech of its
failure to pay, Habibi will notify the Escrow Agent and Braintech of Braintech’s
failure to pay (“Notice of Continued Failure to Pay”).

--------------------------------------------------------------------------------



- 5 -

4.9  Pursuant to the terms of the Escrow Agreement, on delivery of Notice of
Continued Failure to Pay, the Escrow Agent will release 100,000 registered
common Braintech shares to Habibi.

4.10   The Parties agree that on February 27, 2012, if all monthly payments have
been made to Habibi pursuant to this agreement, then the Escrow Agent shall
transfer and deliver any remaining registered Braintech Shares to Braintech.

4.11  The Parties agree that any and all costs associated with the transfer of
Braintech Shares from and to the Escrow Agent and any and all Escrow Agent fees
will be paid solely by Braintech.

5.  PERFORMANCE

5.1  All Parties agree to do everything necessary to ensure that the terms of
this agreement take effect.

5.2  The Parties agree that Habibi will be provided with the Monthly Payments
from Braintech regardless of any breach or alleged breach of this agreement by
either party unless Habibi provides services of any nature or kind to
Competitors.  

5.3  Nothwithstanding anything to the contrary, in the event that Habibi
provides services to Competitors or establishes a Competing Business, all
Payments to Habibi will cease effective immediately and all obligations and
rights under this agreement will cease.

5.4  Habibi may terminate this agreement on 30 days written notice to Braintech
at which time all obligations and rights under this agreement will cease.

6.  NO ASSIGNMENT WITHOUT CONSENT

6.1  This agreement is not assignable without the prior written consent of all
of the Parties to this agreement.  Any attempt to assign any of the rights,
duties or obligations of this agreement without written consent is void.

7.  EFFECTIVE DATE ON EXECUTION BY ALL PARTIES

7.1  This agreement shall not be in force, or bind any of the Parties, until
executed by all the Parties named in it.

--------------------------------------------------------------------------------



- 6 -  

8.  COUNTERPARTS

8.1  This agreement may be executed in any number of counterparts with the same
effect as if all Parties had signed the same document.  All counterparts shall
be construed together and shall constitute one and the same agreement.

9.  TIME OF THE ESSENCE

9.1  Time is of the essence of this agreement.

10.  AMENDMENTS

10.1  If at any time during the continuance of this agreement the Parties shall
deem it necessary or expedient to make any alteration or addition to this
agreement, they may do so only by means of a written agreement among them which
will supplement and form part of this agreement.

11.  ENTIRETY

11.1  This agreement constitutes the entire agreement between the Parties to
this agreement pertaining to the subject matter hereof and supersede all prior
and contemporaneous agreements, understandings, negotiations and discussions,
whether oral or written, of the Parties and there are no warranties,
representations or other agreements between the Parties in connection with the
subject-matter of this agreement except as specifically set forth herein.

12.  FURTHER DOCUMENTS

12.1  The Parties agree that each of them shall, upon reasonable request of any
one or more of the others, do or cause to be done all further lawful acts, deeds
and assurances whatever to the better performance of the terms and conditions of
this agreement.

13.  HEADINGS

13.1  Descriptive headings are inserted solely for convenience of reference, do
not form part of this agreement, and are not to be used as an aid in the
interpretation of this agreement.

--------------------------------------------------------------------------------



- 7 -

14.  NUMBER AND GENDER

14.1  It is agreed that unless the context of this agreement requires otherwise,
the singular number shall include the plural and vice versa, the number of the
verb shall be construed as agreeing with the word so substituted, words
importing the masculine gender shall include the feminine and neuter genders,
and words importing person shall firms and corporations and vice versa.  

15.  GOVERNING LAW

15.1  This agreement shall be governed by and construed in accordance with the
laws of the Province of British Columbia and the Parties attorn to the
jurisdiction of British Columbia for the resolution of any disputes in any way
connected with this Agreement.

16.  HEIRS, SUCCESSORS, ASSIGNS

16.1  This agreement shall enure to the benefit of and be binding on the
respective heirs, executors, administrators, successors and permitted assigns of
each of the Parties.

17.  INDEPENDENT LEGAL ADVICE

17.1  The Parties each acknowledge having obtained their own independent legal
advice with respect to the terms of this agreement prior to its execution.  

18.  CONFIDENTIALITY

18.1  The Parties, and each of them, covenant and agree that this Agreement,
including its existence, terms and conditions, is and will be kept confidential
by each of them and will not be disclosed, in whole or in part, by either or
both of them to any third party, other than their legal and financial advisors
and the Escrow Agent except under compulsion of law.  

IN WITNESS WHEREOF the Parties here to have caused this agreement to be duly
executed as of the year and day first above written.

--------------------------------------------------------------------------------



- 8 -

SIGNED, SEALED and DELIVERED by

)

 

Babak Habibi in the presence of:

)

)

 

)

Signature

)

 

)

 

Print Name

)

BABAK HABIBI

 

)

Address

)

 

)

)

 

 

)

April 18, 2009

Occupation

)




SIGNED, SEALED and DELIVERED by )

BRAINTECH INC. in the presence of:

) )   ) Signature )     )

BRAINTECH INC.

Print Name )   )

per Authorized Signatory

Address )   )

)

  )   Occupation )

April 18, 2009



